A petition was filed by the appellees before the Corporation Commission, praying that the appellant be required to stop on flag at Davenport station certain trains, to wit, Nos. 407 and 408. After the hearing, said trains were ordered to be stopped as prayed for.
The Atchison, Topeka   Santa Fe Railway line intersects that of appellant at said station, which has a population of about 800 people. The order of the Commission should not be disturbed by this court, unless it is unjust and unreasonable. M., K.  T. Ry. Co. v. State, 24 Okla. 331, 103 P. 613; C., R.I.   P.Ry. Co. et al. v. State et al., 24 Okla. 370, 103 P. 617, 24 L. R. A. (N. S.) 393; A., T.   S. F. Ry. Co. v. State et al.,23 Okla. 210, 100 P. 11, 21 L. R. A. (N. S.) 908; Id., 23 Okla. *Page 692 
510, 101 P. 262; K. C., M.   O. Ry. v. State, 25 Okla. 715, 107 Pac, 912; Ft. Smith   W. R. Co. v. State, 25 Okla. 866,108 P. 407. It does not appear that the stopping of said trains on flag for the putting off or taking on of passengers would result in severe detriment and hindrance to interstate traffic. It is insisted, however, that if the appellant is required to stop trains at this junction it may be required to stop the same at like or similar points, eventually resulting in hindering interstate traffic.
Under the exercise of the police power, the appellant may be required to afford adequate facilities for the local or intrastate passengers. The Commission found that at such junction point the trains that are stopped by appellant for the purpose of putting off and taking on passengers do not afford adequate facilities for such purpose. Such finding comes to this court with the presumption of being correct, just, and reasonable, and we are not permitted to disturb the same until the contrary affirmatively appears.
We do not understand that the Commission required said trains to be stopped solely because it is a junction point. To arbitrarily require interstate trains to stop at a junction point, solely because it was such, or at all junction points within the state, would be such an interference with interstate commerce as is not permitted under the decisions of the Supreme Court of the United States, which are controlling on this court. Herndon v. C., R.I.   P. R. Co., 218 U.S. 135, 30 Sup. Ct. 633, 54 L.Ed. 970.
It must be understood that we do not affirm the order of the Commission solely on the ground that this interstate train is required to stop at a junction, but we take into consideration the fact of its being a junction point, the size of the place, and the reasonable requirement of facilities for the intrastate traffic. The Corporation Commission having made the order requiring the stopping of such trains, and it being primafacie, or presumed to be, correct, just, and reasonable, such presumption has not been affirmatively overcome in this court, and, under such finding *Page 693 
and presumption, we reach the conclusion that the order should be affirmed.
The order is affirmed.
TURNER, C. J., and HAYES and KANE, JJ., concur; DUNN, J., dissents.